internal_revenue_service number release date index number ------------------------------------ ------------------------------- ---------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------------- id no ----------- telephone number ---------------------- refer reply to cc ita b06 plr-134922-17 date date legend taxpayer ------------------------------------------------------------- ------------------ taxpayer ------------------------ ------------------------------------------------------------- disregarded_entity ------------------------------------------------------------- ------------------------------- cpa date a year ------------------------- ------------------------ -------- dear -------------------------- this ruling responds to a recent letter that was submitted by taxpayer and taxpayer 2’s collectively taxpayers representative cpa cpa has requested that the commissioner of internal revenue give taxpayers an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file the duplicate copy of a form_3115 application_for change in accounting_method taxpayers should have filed this form_3115 pursuant to section a i of revproc_2015_13 2015_5_irb_419 on or before date a plr-134922-17 facts taxpayer and taxpayer are individuals who are married and file their federal tax returns jointly in year taxpayers engaged cpa to prepare and file taxpayers’ u s federal_income_tax return for that year taxpayers decided to change the overall_method_of_accounting and the method_of_accounting for certain advance_payments received for disregarded_entity which is wholly owned by taxpayer beginning with the year taxable_year taxpayers wished to change the overall_method_of_accounting from the cash_receipts_and_disbursements_method to an accrual_method and also change to the deferral method for those advanced payments received that qualified taxpayers represent that both accounting_method changes were eligible to be made using the automatic consent procedures of revproc_2015_13 and revproc_2017_30 2017_18_irb_1131 taxpayers also represent that they timely filed form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns to extend the date that their year tax_return was due this provided taxpayers an extension until date a to file their u s federal_income_tax return for year in completing its duties cpa states that it electronically filed the original form_3115 with the appropriate office of the internal_revenue_service on date a when it electronically filed taxpayers’ tax_return see section a i of revproc_2015_13 taxpayers’ tax_return for year used the new methods_of_accounting for disregarded_entity however cpa failed to file the duplicate copy of the form_3115 on or before date a because a staff member of cpa was unable to reach a united_states postal service office before it closed on date a the error was known on date a but cpa could not file the duplicate copy of the form_3115 until the day after date a promptly cpa submitted this request for an extension of time to file the duplicate copy of taxpayers’ form_3115 ruling requested taxpayers request an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 to file the duplicate copy of the form_3115 required by revproc_2015_13 in order to make the specified changes in method_of_accounting for year for disregarded_entity law and analysis revproc_2015_13 provides the procedures by which a taxpayer may obtain automatic consent to change certain accounting methods a taxpayer complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner to change its method_of_accounting under sec_446 of the internal_revenue_code and the income_tax regulations thereunder plr-134922-17 section of revproc_2015_13 provides that a taxpayer changing an accounting_method pursuant to the automatic change procedures of revproc_2015_13 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer’s timely filed including any extensions original federal_income_tax return for the year_of_change and a copy with signature of the form_3115 must be filed with the appropriate office of the service no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change sec_301 c provides that the commissioner has discretion to grant a reasonable extension of time under rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 through provide the standard the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government conclusion based solely on the representations submitted this office concludes that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied in taxpayers’ case accordingly taxpayers are granted calendar days from the date of this letter to file the required duplicate copy of the form_3115 identical to the original copy already filed with the service changing the overall_method_of_accounting to an accrual_method and the treatment of certain revenue related to certain advance_payments for disregarded_entity except as expressly set forth above this office neither expresses nor implies any opinion concerning the tax consequences of the facts described above under any other provision of the code or regulations specifically we have no opinion either expressed or implied concerning whether the two accounting_method changes taxpayers have attempted to make are eligible to be made under the automatic consent procedures of revproc_2015_13 and revproc_2017_30 and whether taxpayers otherwise meet the requirements of revproc_2015_13 to make accounting_method changes using revproc_2015_13 further we express no opinion regarding taxpayers’ accounting_method for any specific items of income or expense under the proposed plr-134922-17 accrual_method or regarding the correctness of taxpayers’ proposed method for the treatment of certain advance_payments the ruling contained in this letter_ruling is based upon facts and representations submitted by cpa on behalf of itself and taxpayers with accompanying penalties of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of this request for an extension of time to file the required form_3115 all material is subject_to verification on examination this ruling is directed only to taxpayers sec_6110 provides that it may not be used or cited as precedent sincerely cheryl l oseekey senior counsel branch income_tax accounting
